McClelland, Presiding Judge:
This is an appeal from findings of value made by the United States appraiser at the port of New York on rubber shoes imported from Czechoslovakia. As to all items on the invoice except the item described as “1,000 (pairs) 38057 651 Rubber Shoes B — Goods,” it was agreed by counsel that the proper dutiable value thereof on the respective dates of exportation was as found by the appraiser.
As to the item described above counsel have agreed that the action of the appraiser in basing the value thereof on the American selling price as defined in section 402 (g) of the Tariff Act of 1930 was correct, but from the stipulated facts it appears that the appraiser took as the American counterpart article the “A” grade of such shoe, whereas the shoes in issue are “B” grade. It is stipulated that the price of the corresponding American “B” grade shoe at the time of exportation of the articles in issue was 15 per centum less than the price of the “A” grade shoe, or 59 cents, packed.
I therefore find that the American selling price, as defined in section 402 (g) of the Tariff Act of 1930, was the correct basis upon which appraisement should be made of the shoes described above, and that at the time of exportation thereof such price was 59 cents packed.
As to all other merchandise involved I find the proper dutiable value to be as returned by the appraiser.